





Exhibit 10.1



Separation Agreement and General Release


This Separation Agreement and General Release ("Separation Agreement" or
"Agreement") is made and entered into by and between Anne Rohosy ("Rohosy") and
Levi Strauss & Co., and its affiliated entities, including parent, subsidiary,
and sister corporations (collectively "LS&Co." or "the Company") together
referred to as the "the parties."


In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:


1.Separation Date. Rohosy's employment with LS&Co. will terminate on March 15,
2016 (the "Separation Date") provided that no circumstances justifying or
requiring a "for cause" termination arise before that date. Until that date
Rohosy agrees to be available to assist LS&Co. with the transition of her
responsibilities but she is not expected to come to the office. Rohosy further
agrees that before her Separation Date she will (i) take all appropriate action
to resign from any position in which she is an officer of LS&Co. and (ii)
execute any paperwork or comply with any procedures reasonably necessary to
effectuate this termination.


2.Separation Benefits. If Rohosy signs this Agreement within the period defined
in Section 11 and does not revoke the Agreement, she will receive the following
benefits, which are in addition to anything she is otherwise entitled to or has
been paid by LS&Co., including but not limited to, any accrued and unused
vacation pay:


A.
Separation Payments. LS&Co. will pay to Rohosy separation payments equal to
fifty­-two (52) weeks of base pay through regular periodic wage payments, less
applicable taxes and withholding made in the course of the Company's regular
payroll cycles, with such payments commencing the payroll period following the
Separation Date and the seven (7) day revocation period (described in Section 11
below). The period during which Rohosy receives separation payments shall be
called the "Separation Period." In further consideration of this Agreement,
LS&Co. shall calculate and pay Rohosy the financial performance component under
the Company's fiscal 2015 Annual Incentive Plan ("AlP") that Rohosy would have
otherwise earned, with such amount to be paid at the same time as all other
employees. The individual performance component of AlP will be assigned zero
percent (0%) for purposes of the AlP calculation. These payments will only be
made after all of the following conditions are met: (i) Rohosy's employment has
terminated; (ii) LS&Co. has received the original of this Agreement bearing
Rohosy's signature; and (iii) any applicable revocation period has passed
without revocation having occurred. Provided however, if Rohosy dies before all
Separation Payments are made, all remaining payments will be made to Rohosy's
estate in a lump-sum on the sixtieth (60th) day after Rohosy's death, provided
that the Company may delay such payments until it is provided with proof of
Rohosy's death.



B.
Equity Incentive Plan Payment and Eligibility. In accordance with the terms of
the 2006 Equity Incentive Plan (the "EIP"), Rohosy shall retain any rights to
exercise her vested




--------------------------------------------------------------------------------





Stock Appreciation Rights granted under the EIP through June 15, 2016, the
expiration date. Her presently granted but unvested Stock Appreciation Rights
cease vesting and shall be immediately forfeited on the Separation Date.


C.
Medical Coverage Continuation. Rohosy's and her eligible dependents' medical
coverage will end on March 31, 2016. Rohosy may continue group health benefits
for herself and her eligible dependents pursuant to the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"). If she and her eligible dependents timely
enroll in COBRA coverage, LS&Co. will pay the same percentage of the monthly
cost of the COBRA medical coverage, as it paid for Rohosy (and her covered
dependents) medical coverage during her active employment for up to the earlier
of twelve (12) months, or the date when Rohosy obtains replacement coverage from
another employer. During the period of coverage subsidized by LS&Co., Rohosy
will be responsible for payment of the remainder of the cost of COBRA medical
coverage, and for the full cost any dental or vision coverage she or any member
of her family elects. Any failure by Rohosy to pay her portion of coverage will
result in termination of continuation coverage. Any period of subsidized
coverage shall be counted toward the 18 month COBRA entitlement. After the
period of subsidized COBRA ends, Rohosy will be responsible for full payment of
her entire COBRA premium. Continuation of COBRA will not extend beyond the date
in which Rohosy becomes eligible for coverage under another group health plan
unless the new plan has pre-existing condition limitation, or Rohosy is entitled
to Medicare. Rohosy agrees to promptly inform LS&Co. as soon as she becomes
covered by another employer.     Nothing in this paragraph or elsewhere in this
Agreement waives or otherwise releases Rohosy's rights under COBRA or any
similar state laws (if Rohosy is eligible) or to receive a certificate of
creditable coverage (or such other similarly entitled document) under the Health
Insurance Portability and Accountability Act of 1996 ("HIPPA"), from the plan
that Rohosy participates in at the time she elects COBRA coverage.



If Rohosy elects COBRA coverage, all terms and conditions of the applicable
Company­ sponsored health care plans, as amended from time to time, will apply
to her and her eligible dependents.


D.
Outplacement Services. For a period of one year after the Separation Date,
Rohosy shall have access to executive outplacement services by a firm selected
by the Company. However, Rohosy must commence use of such services within three
(3) months of the Separation Date.



E.
Other Benefits. Rohosy shall be entitled to all rights under Company's benefit
plans as such plans, by their provisions, apply upon the Separation Date. Unless
expressly provided to the contrary under the written terms of the benefit plans,
all of Rohosy's benefits terminate on the Separation Date, including
participation in the 401K plan and Deferred Compensation Plan. Rohosy may
exercise all rights to any vested benefit in accordance with the written terms
of the benefit plans.






2



--------------------------------------------------------------------------------





3.General Release and Waiver of Claims.


A.
In consideration of the Separation Benefits described in Section 2 above, Rohosy
agrees to release and forever discharge LS&Co., its subsidiaries and affiliates,
and each of its and their parent organizations, predecessors, successors and
assigns, and all of its and their past and present officers, directors,
employees, agents, attorneys, associates, insurers and employee benefit plans
(hereinafter collectively "Company Releasees") from any and all claims, demands,
liabilities, damages or causes of action arising out of facts or occurrences
before the date Rohosy signs this Separation Agreement, whether known or unknown
to her, including claims arising out of her employment with the Company or any
of its wholly-owned U.S. subsidiaries (hereinafter collectively the "Employer'')
and her separation from employment (hereinafter collectively "Claims"), provided
however, that Rohosy is not waiving any of her indemnification rights that are
set forth below in Section 12 of this Agreement.



B.
Rohosy understands that by releasing the Company Releasees from each and every
Claim, she is giving up rights to bring all Claims against any Company Releasee
based on any action, decision or event occurring before the date this Separation
Agreement is signed. This release covers all Claims against the Company
Releasees, including, but not limited to, those arising under tort, contract and
local, state or federal statute, including, but not limited to, Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended; Section
1981 of the Civil Rights of 1864, as amended; the Age Discrimination in
Employment Act, as amended (the "ADEA"); the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act, as amended; the Family and
Medical Leave Act of 1993; the Fair Labor Standards Act, as amended; the
Americans with Disabilities Act, as amended; the Worker Adjustment and
Retraining Notification Act; whistleblower protection statutes; and any other
federal, state, tribal or local law, statute, regulation or ordinance concerning
employment, including termination of employment, including, but not limited to,
laws prohibiting discrimination based on age, race, creed, color, religion,
national origin, sex, disability, HIV/AIDS status, genetic information, marital
status, sexual orientation, military service or veteran status or any other
protected classification; and claims for monetary damages, attorneys' fees,
litigation costs or other monetary relief.



C.
Rohosy understands that, notwithstanding the above, nothing in this Separation
Agreement is intended to unlawfully release or waive any of her rights under any
laws or to prevent, impede, or interfere with her ability or right to: (a)
provide truthful testimony if under subpoena to do so, (b) file a charge with
any state or federal agency or participate or cooperate in an agency
investigation (except that she acknowledges that she cannot recover money in
connection with any such charge or investigation), (c) challenge the validity of
release of claims set forth in this Separation Agreement, or (d) pursue any
rights or claims that may arise after the date this Separation Agreement is
signed.






3



--------------------------------------------------------------------------------





Further excluded from this release are any claims Rohosy may have for:


a)unemployment benefits under applicable law;


b)workers' compensation insurance benefits;


c)continued participation in certain of the Company's group health benefit plans
pursuant to COBRA, if applicable, and/or any applicable state law counterpart to
COBRA;


d)any benefit entitlements vested as of her Separation Date, pursuant to written
terms of any applicable employee benefit plan sponsored by the Company; and


e)any claims that are not waivable as a matter of applicable law.




D.
Section 1542 Waiver. Rohosy understands and agrees that this release covers not
only claims presently known to her, but also all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character that would otherwise come within the scope of the
released claims. Rohosy understands that she may hereafter discover facts
different from what she now believes to be true which, if known, could have
materially affected this Agreement, but she nevertheless waives any claims or
rights based on different or additional facts. Rohosy knowingly and voluntarily
waives any and all rights or benefits under the terms of Section 1542 of the
Civil Code of the State of California, which provides:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR (YOU) DOES NOT KNOW
OF OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH
THE DEBTOR.


4.Confidential Information. Rohosy hereby acknowledges that she is bound by all
confidentiality agreements that she entered into with the Company and/or any and
all past and current parent, subsidiary, related, acquired and affiliated
companies, predecessors and successors thereto (which agreements are
incorporated herein by this reference), that as a result of her employment she
has had access to confidential information, that she will hold all such
confidential information in strictest confidence and that she may not make any
use of such confidential information on behalf of herself or any third party.
Rohosy agrees that she will refrain from sharing any confidential information
about LS&Co. with any future employers to avoid breaching her duty of
confidentiality, and that she will use her best efforts in her future employment
to avoid any circumstances in which she would breach the confidentiality of





4



--------------------------------------------------------------------------------





LS&Co. information. By signing this Separation Agreement, Rohosy further
confirms that she has delivered to the Company all documents and data of any
nature containing or pertaining to such confidential information and that she
has not taken with her any such documents or data or any reproduction thereof.


5.Non-Solicitation. Rohosy acknowledges and agrees for a period of twelve (12)
months immediately following her Separation Date, she will not directly or
indirectly solicit or encourage any employee of LS&Co. to leave the employment
of LS&Co.


6.Non-Disparagement. Rohosy agrees not to at any time make or publish any
statements or comments that injure the reputation or goodwill of any Company
Releasee. LS&Co. agrees t take reasonable steps to ensure no Company executive
makes or published any statements or comments that injure the reputation of
Rohosy.


7.Non-Admission of liability. This Separation Agreement is not an admission by
the Company or any other Company Releasee that the Company or any other Company
Releasee has acted wrongfully with respect to Rohosy or any other person. The
Company and other Company Releasees specifically deny any liability for wrongful
acts against Rohosy or any other person.


8.Return of Employer Property. Rohosy affirms that she has returned to LS&Co.
(or will return to LS&Co. prior to or within fourteen (14) days of her
Separation Date) all documents, notes, reports, plans, keys, computers, office
equipment (other than her cell phone and cell phone number which she may retain
after providing such phone to the Company, at the Company's request, to have any
and all Company related information deleted from the phone), security cards
and/or identification cards, charge cards, customer lists, computer or other
files, employee directories, product information and other documents, copies of
documents and property which were created, developed, generated or received by
her during her employment or which are Company property, whether or not such
items are confidential to LS&Co., unless the return of a particular item has
been expressly excepted by LS&Co. in writing.


9.Further Cooperation. Rohosy agrees to cooperate in good faith with LS&Co. in
connection with any pending or future investigation or litigation in which
LS&Co. or other Company Releasees believes she is an individual with relevant
knowledge, subject to and without waiving her rights specified in Section 3(C)
above.


10.Confidentiality of Agreement. Rohosy agrees to keep confidential this
Separation Agreement, and will not reveal its contents to anyone except her
attorney, her spouse or her accountant, or as required by law or legal process.
LS&Co. agrees to keep confidential this Separation Agreement except as required
to carry out its obligations under the Agreement or as may be required by law,
any governmental agency or to comply with a lawfully-issued subpoena or court
order.


11.Consideration Period. Rohosy will have until the later of the following
periods to review
and consider this Agreement: (i) twenty-one (21) calendar days after she
receives it or (ii) the





5



--------------------------------------------------------------------------------





Separation Date. If the Separation Date is more than twenty-one (21) calendar
days after receipt of this Separation Agreement, the Agreement should be signed
on the Separation Date, and returned no later than three (3) business days from
the Separation Date. To accept the Agreement, Rohosy must sign and date the
Agreement and return it to Elizabeth Wood at LS&Co. Once Rohosy has done so, she
will have an additional seven (7) calendar days in which to revoke her
acceptance. To revoke, Rohosy must send a written statement of revocation to the
attention of Elizabeth Wood by fax or first class mail. If Rohosy does not
revoke this Agreement, the Agreement shall become effective on the date
immediately following the revocation period (the "Effective Date").


In accordance with the Age Discrimination in Employment Act ("ADEA"), Rohosy
acknowledges that: (1) she is hereby advised in writing to consult with an
attorney of her own choosing before signing this Agreement; (2) as consideration
for signing this Agreement, she has received benefits and compensation to which
she would otherwise not be entitled; and (3) if she signs the Agreement before
twenty-one (21) days, she does so voluntarily.


12.Indemnification. LS&Co. will defend Rohosy with respect to any claims brought
against Rohosy arising out of her employment or other service relationship with
LS&Co. LS&Co. will indemnify Rohosy to the extent permitted by LS&Co.s bylaws,
and to the greatest extent permitted by law, under the laws of the State of
Delaware or the laws of the State of California, as the case may be, without
respect to conflict of law principles, with respect to any judgment, verdict, or
order against Rohosy for conduct by Rohosy which is within the course and scope
of her employment or other service relationship with LS&Co.


13.Attorney's Fees and Costs. The parties will bear their own fees and costs
incurred in connection with this Agreement.


14.Arbitration of Disputes. The parties agree that any dispute arising under
this Agreement will be submitted to mandatory binding arbitration pursuant to
the Employment Dispute Resolution Rules of the American Arbitration Association
in effect at the time of the dispute. The arbitration will be held in San
Francisco, California, and will be subject to the Federal Arbitration Act. In
the event of any arbitration with regard to this Agreement, each party shall pay
all of its own legal fees and related expenses (including, but not limited to,
expert fees). For the purpose of this arbitration, LS&Co. agrees to pay for the
arbitrator's fees.


15.Future Employment. Rohosy acknowledges that any employment or contractual
relationship she has had with LS&Co. terminates irrevocably in accordance with
this Agreement on the Separation Date, and that Rohosy has no further
relationship in the future with LS&Co. except as may arise out of this
Agreement. Rohosy agrees to waive any claim for reinstatement or rehire. Prior
to the Separation Date, Rohosy is not prohibited, under the terms of this
Agreement or otherwise, from exploring or accepting future employment with
another employer (whether a competitor of LS&Co. or otherwise) provided she does
not actually commence employment until after the Separation Date. Rohosy will
continue to receive payments throughout the Separation Period so long as she
chooses not to work for any of the



6



--------------------------------------------------------------------------------





following companies during the Separation Period: VF, Gap, Ralph Lauren, PVH and
American Eagle.


16.Section 409A.


A.
For purposes of this Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder or any state law equivalent.



B.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes "nonqualified
deferred compensation" for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.



C.
The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payment and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. In no event will the Company reimburse Rohosy for any
taxes that may be imposed on Rohosy as a result of Section 409A.



17.Severability. The provisions of this Separation Agreement are severable, and
if any provision is found to be unenforceable, the other provisions will remain
fully valid and enforceable.


18.Governing Law. This Separation Agreement will be construed under the laws of
the State of California, without reference to its choice of law rules.


19.Entire Agreement. This Separation Agreement is a fully integrated and entire
agreement.




SIGNATURE PAGE FOLLOWS



7



--------------------------------------------------------------------------------







The undersigned have read the foregoing Agreement and accept and agree to the
provisions contained therein and hereby execute it voluntarily, and with full
understanding of its consequences.












__/s/ Anne Rohosy_________________________        ___2-25-16___________________
Anne Rohosy            (Date)    










LEVI STRAUSS & CO.    


By:


__/s/ Charles Bergh________________________        ___12/18/15__________________
Charles Bergh                        (Date)
Chief Executive Officer



8

